                                      Case 8:19-bk-08083-CPM                           Doc 5        Filed 08/26/19                 Page 1 of 3


 Fill in this information to identify the case:
 Debtor name Vartek, L.L.C.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA,                                                                                   Check if this is an
                                                TAMPA DIVISION
 Case number (if known):                                                                                                                               amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and complete                 Name, telephone       Nature of claim            Indicate if   Amount of claim
 mailing address, including zip code           number and email      (for example, trade         claim is     If the claim is fully unsecured, fill in only unsecured claim amount. If
                                               address of            debts, bank loans,        contingent,    claim is partially secured, fill in total claim amount and deduction for
                                               creditor contact      professional services,   unliquidated    value of collateral or setoff to calculate unsecured claim.
                                                                     and government           , or disputed   Total claim, if            Deduction for value        Unsecured claim
                                                                     contracts)                               partially secured          of collateral or setoff
 Cary Compounds                                                                                                                                                        $1,156,747.23
 5 Nicholas Court
 Dayton, NJ 08810
 Flex Technologies, Inc.                                                                                                                                                 $317,131.50
 5479 Gundy Dr.
 Midvale, OH 44653
 Resin Technology                                                                                                                                                        $110,720.38
 1 Forge Village Road-Ste. A
 Groton, MA 01450
 Chroma Color Corp.                                                                                                                                                      $104,681.32
 P.O. Box 734198
 Chicago, IL 60673-4198
 Fisher Bros Logistics, Inc.                                                                                                                                               $88,550.00
 33523 Pond Rd.
 Delano, CA 93215
 Dimex Corporation                                                                                                                                                         $61,290.00
 28305 State Rte 7
 Marietta, OH 45750
 Maillefer                                                                                                                                                                 $31,930.00
 Route Du Bois 37
 P.O. Box 259
 CH-1024 Ecublens
 Tampa Electric                                                                                                                                                            $22,870.37
 P.O. Box 31318
 Tampa, FL 33631
 C.H. Robinson Worldwide                                                                                                                                                   $21,094.00
 P.O. Box 9121
 Minneapolis, MN 55480
 Rocke, McLean & Sbar                                                                                                                                                      $15,125.35
 Attn: Jon Sbar
 2309 S. MacDill Avenue
 Tampa, FL 33629
 Fifth Wheel Freight LLC                                                                                                                                                   $13,600.00
 4460 44th St. SE, Suite D
 Grand Rapids, MI 49512




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                                      Case 8:19-bk-08083-CPM                           Doc 5        Filed 08/26/19                 Page 2 of 3


 Debtor    Vartek, L.L.C.                                                                                      Case number (if known)
           Name

 Name of creditor and complete                 Name, telephone       Nature of claim            Indicate if   Amount of claim
 mailing address, including zip code           number and email      (for example, trade         claim is     If the claim is fully unsecured, fill in only unsecured claim amount. If
                                               address of            debts, bank loans,        contingent,    claim is partially secured, fill in total claim amount and deduction for
                                               creditor contact      professional services,   unliquidated    value of collateral or setoff to calculate unsecured claim.
                                                                     and government           , or disputed   Total claim, if            Deduction for value        Unsecured claim
                                                                     contracts)                               partially secured          of collateral or setoff
 TMS                                                                                                                                                                       $11,900.00
 18450 Pine Boulevard
 Suite 203
 Hollywood, FL 33029
 Business Records                                                                                                                                                            $8,408.13
 Management
 P.O. Box 2795
 Oldsmar, FL 34677
 Trane Building Services                                                                                                                                                     $8,254.83
 Attn: Briana Scott
 902 N. Himes Ave.
 P.O. Box 18547
 Tampa, FL 33609
 Davis Standard                                                                                                                                                              $6,365.29
 1 Extrusion Dr.
 Pawcatuck, CT 06379
 Pallet One                                                                                                                                                                  $5,825.00
 1470 U.S. Hwy 17 S.
 Bartow, FL 33830
 R+L Carriers                                                                                                                                                                $5,820.24
 P.O. Box 10020
 Port William, OH 45164-2000
 Wemer Logistics                                                                                                                                                             $4,300.00
 39365 Treasury Center
 Chicago, IL 60694-9300
 Waste Management of Florida                                                                                                                                                 $4,115.90
 P.O. Box 4648
 Carol Stream, IL 60197-4648
 Smith Cargo                                                                                                                                                                 $4,017.58
 1300 Sawgrass Corporate
 Pkwy.
 Suite 110
 Sunrise, FL 33323




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                               Case 8:19-bk-08083-CPM                             Doc 5        Filed 08/26/19            Page 3 of 3




   Debtor name

   United States Bankruptcy Court for the:               MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

  Case number (if known)

                                                                                                                                       I   Check if this is an
                                                                                                                                           amended filing


 Official Form 202
 Declaration Under Pena                                                 of Pe                for Non-lndivid ual Debtors
 An individual                                         on                              ebtor, such as a corporation or partnership, must sign and submit this
 form for the s                                       iabi                             hat requires a declaiation that ii not included in the document, and any
                                                                                       l's position or relationship to ft'" oiltor, the idenrity orfire ooJument,
 :lflffit#:                                           :j:
 WARNING    - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankluptcy case can result in fines up-to $500,000 ; itdrL;;."nt
                                                                                      for up to 20 years, or both. 18 u.s.c. ss 152, 1341,
 1519, and 3571.




         I am the president' another ofncer, or an authorized agent           ofthe corporation; a member or an authorized agent ofthe partnership; or another
         individual serving as a representatve ofthe debtor inlhis case.

         I have examined the information in the documents checked below
                                                                        and I have a reasonable belief that the information is true and correct:

          tr        Schedule A/B: Assefs-Rea/ an d personal propefty (Official Fom 206A/8)
          tr        schedule D: creditors wo Have claims secured by propefty (otficial Form 206D)
          tr        schedule E/F: creditors who Have rJnsecured c/arms (official Form 206E/F)
          tr        schedule G: Executory contracts and rJnexpired Leases (officiar Form 206G)
          tr        Schedule H. Codebtors (Official Form 2O6H)
          tr        summary of Assets and Liabitities for Non-rndividuals (officiar Form 206sum)
          tr        Amended Schedule
          I         Chapter 11 or Chapter g Cases: List of Oe         Who Have the 20 Largest
          tr        Other document that requires a declaration

         I declare under penalty       otperjury ttat the foregoing is true

         Executed on




                                                                       Ghief Restructurinq Officer




Official Form 202                                                Declaration Under Penalty of perjury for Non-lndividual DebtoE
Soft\flare Copyright (c) 199il20,19 Best Case, LLC - www.bestese.com
                                                                                                                                                   Best Case Bankruptcy
